Citation Nr: 1020111	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1970.  He died in December 2006.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for the cause of the 
Veteran's death.  In June 2008, the appellant testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.

In June 2008, the appellant submitted additional evidence 
that had not been considered by the RO.  A remand, pursuant 
to 38 C.F.R. § 20.1304 is not necessary, however, as the 
appellant submitted a waiver of RO consideration of this 
evidence.

The Board requested a VHA medical opinion in November 2008 
that was provided in January 2009.  The Board denied service 
connection for the cause of the Veteran's death in March 
2009.  Pursuant to a Joint Motion for Remand, however, the 
U.S. Court of Appeals for Veterans Claims remanded the case 
back to the Board in December 2009, as the appellant and her 
representative had not received a copy of the January 2009 
medical opinion.  In a December 2009 letter, the appellant 
was notified that she had 90 days from the date of the letter 
to submit additional argument or evidence.  The appellant was 
provided with a copy of the January 2009 medical opinion in 
January 2010 and given 60 days from the date of the letter, 
in addition to the remainder of the 90-day period granted by 
the Court beginning in December 2009, to review the medical 
opinion and send in any additional evidence or argument.  The 
letter noted that if the appellant did not respond by the end 
of the 60-day period, it would be assumed that she had no 
further evidence or argument to submit and the Board would 
proceed with her appeal.  

The appellant did not respond or submit any additional 
evidence or argument after receiving the January 2010 letter 
and a copy of the January 2009 medical opinion.  Thus, the 
case is properly before the Board.


FINDINGS OF FACT

1.  The Veteran died in December 2006 from end-stage chronic 
obstructive pulmonary disease due to respiratory failure due 
to pneumonia.  

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) rated 
as 70 percent disabling, residuals of shrapnel wound to the 
left lower lobe of the left lung rated as 20 percent 
disabling, tinnitus rated as 10 percent disabling, malaria 
rated as 0 percent disabling, and bilateral hearing loss 
rated as 0 percent disabling; he also had a total disability 
rating based on individual unemployability (TDIU).

3.  The preponderance of the evidence shows that there is no 
relationship between the Veteran's cause of death and any 
service-connected disabilities or service.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.312 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2007.  While the notice letter 
identified the respective responsibilities of VA and the 
appellant in substantiating the claim and included the 
general criteria for substantiating a service connection 
claim based on the cause of the Veteran's death, the 
appellant was not notified of the disabilities the Veteran 
was service-connected for during his lifetime, as required 
under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Thus, VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate the claim has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Any notice errors did not affect the essential fairness of 
the adjudication, however, as the appellant through her 
statements and argument has demonstrated that she knew the 
Veteran was service-connected for post-traumatic stress 
disorder (PTSD) and residuals of shrapnel wound to the left 
lung.  She contends that these disabilities proximately led 
to the Veteran's cause of death by pulmonary disease because 
the Veteran was agoraphobic as part of his PTSD and would not 
seek treatment, which quickened his death; and the residuals 
of shrapnel wound to the lung also contributed to his death-
causing lung condition.  She did not discuss the Veteran's 
tinnitus, malaria, and hearing loss service-connected 
disabilities, or the total disability rating based on 
individual unemployability, but she also was not arguing that 
these conditions contributed to the Veteran's death.  She 
submitted evidence in support of her theories, as well.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained medical opinions 
addressing the appellant's claim including a VHA opinion in 
January 2009, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Analysis

The appellant contends that the Veteran's service-connected 
PTSD was manifested by his agoraphobia, which prevented him 
from seeking adequate treatment for chronic obstructive 
pulmonary that ultimately led to his death.  She also asserts 
that the service-connected residuals of shrapnel wound to the 
left lower lung contributed to his death-causing condition.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in December 
2006 from end-stage chronic obstructive pulmonary disease due 
to respiratory failure due to pneumonia.  At the time of the 
Veteran's death service connection was in effect for PTSD 
rated as 70 percent disabling, residuals of shrapnel wound to 
the left lower lobe of the left lung rated as 20 percent 
disabling, tinnitus rated as 10 percent disabling, malaria 
rated as 0 percent disabling, and bilateral hearing loss 
rated as 0 percent disabling.  He also had a TDIU.

The favorable evidence includes a statement from a private 
physician treating the Veteran at the time of his death, who 
commented on November 29, 2006 that the Veteran had a history 
of PTSD and avoided medical treatment in the past, which 
might be related to his PTSD.  It was noted that the 
Veteran's cognitive functions were impaired, probably 
secondary to delirium.  He was quite emphatic about not going 
on a ventilator even if it was necessary to save his life.  
It also had been noted when he entered treatment on November 
15, 2006 that he had been experiencing shortness of breath 
for the past five days but was afraid to come to the hospital 
because he believed he was going to die there.  

A private psychologist, Dr. E, submitted medical opinions in 
March 2007 and July 2007 that the Veteran's death was due to 
a combination of his progressive lung condition and PTSD, 
which resulted in agoraphobic-like symptoms.  The combination 
of the agoraphobic symptoms and avoidance behaviors led to 
less than optimal medical care and appeared to have been a 
significant contributor to his death.  Dr. E later stated on 
a June 2008 letter that he believed the Veteran's service-
connected PTSD significantly interfered with his ability to 
seek and adhere to appropriate medical care for his 
respiratory condition, which contributed to a worsening of 
his medical condition and his eventual death.

The unfavorable evidence consists of a statement from the 
Chief of the VA Pulmonary Critical Care Section at a VA 
Medical Center in New Jersey, who determined in January 2008 
that at the time the Veteran was last seen by them in March 
2003, he was being adequately treated for chronic obstructive 
pulmonary disease.  Dr. S further found that the Veteran's 
personality disorder did not inhibit his pulmonary care.  
There was limited information about his medical course over 
the last three years of his life.  The Veteran was apparently 
housebound, presumably due to chronic obstructive pulmonary 
disease, for five months prior to his death but it was 
possible that this confinement may also have been due to a 
personality disorder.  Dr. S indicated that he did not have 
sufficient information about the Veteran's medical therapy in 
the past three-year period prior to his death to answer the 
question regarding the possible impact of his personality 
disorder on his chronic obstructive pulmonary disease 
management and subsequent death.  He noted, however, that six 
years prior to his death he had severe chronic obstructive 
pulmonary disease with a lung function measurement of FEV1, 
which was 14 percent of normal.  With this information, his 
death six years later could be considered to be consistent 
with the natural course of the lung disease.

The Chief of Pulmonary Medicine at a VA Medical Center in New 
York submitted an opinion in January 2009 noting that the 
Veteran had very severe chronic obstructive pulmonary disease 
with last measured lung function (FEV1) of 14 percent 
predicted six years prior to his death.  He was seen in the 
primary care clinic at VA Medical Center in East Orange and 
had been taking multiple medications for his chronic 
obstructive pulmonary disease including Fluticasone, 
Albuterol, Combivent, and Theophylline.  In addition, he 
received continuous oxygen therapy at 2 Liters/minute.  He 
had never been hospitalized prior to this admission for his 
chronic obstructive pulmonary disease.  He was admitted to a 
private hospital for respiratory failure and pneumonia in 
November 2008 and required intubation and mechanical 
ventilator support before he self-extubated.  He did not want 
the tube replaced.  He was treated with bronchodilators, 
steroids, and antibiotics for presumed pneumonia.  He died 
almost one month later and the death certificate noted cause 
of death as end stage chronic obstructive pulmonary disease.  

The physician noted that there is generally accepted only one 
treatment for chronic obstructive pulmonary disease of the 
lungs, which improves survival, and that is oxygen therapy 
when the patient's oxygen levels are sufficiently low to 
require oxygen.  All of the other treatments including 
inhaled bronchodilators and steroids, which the Veteran 
already was receiving, help with symptom relief but do not 
extend life.  Since the Veteran was receiving continuous 
oxygen therapy at home, the physician did not feel that any 
treatments that he would have received with more regular 
visits to a physician would have been likely to extend his 
life.  Given the advanced lung disease the Veteran had by 
pulmonary function tests, he would not have been expected to 
have a prolonged life expectancy and indeed, the death 
certificate indicates that he died from his advanced lung 
disease.

The unfavorable evidence outweighs the favorable evidence in 
terms of whether there is a relationship between the 
Veteran's service-connected PTSD and cause of death.  The 
private physician, who treated the Veteran at the time of his 
death did not explicitly find a relationship between the 
Veteran's cause of death and his service-connected PTSD but 
rather noted that the Veteran's fear of getting treatment in 
spite of any health detriment might have been related to 
PTSD.  This opinion is not entirely supportive of the 
appellant's assertions, as it only addresses whether the 
Veteran's PTSD did in fact cause him to be afraid of seeking 
treatment.  This fact is conceded.  Moreover, the opinion is 
speculative in nature as the physician merely indicated that 
there might be a relationship.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
private psychologist, who determined that the PTSD condition 
led to the Veteran's death also is not highly probative, as 
the psychologist did not provide any rationale for his 
opinion that any additional medical attention would have 
prolonged the Veteran's life.

On the other hand, the Chief of Pulmonary Medicine at a New 
York VA hospital found that the Veteran's PTSD did not 
contribute to the Veteran's death, as he was receiving the 
only generally accepted treatment that improves survival, 
oxygen therapy through the continuous airway machine he was 
using at home - and any treatment for symptoms he would have 
received in the hospital would not have prolonged his life.  
This opinion is more probative because the physician reviewed 
the pertinent background information, provided a rationale 
for his opinion, and has a background in pulmonary diseases.  

Therefore, the preponderance of the evidence shows that there 
is no relationship between the Veteran's service-connected 
PTSD and his death-causing chronic obstructive pulmonary 
disease.

Alternative theories of entitlement include that the chronic 
obstructive pulmonary disease is directly related to service 
and/or his service-connected residuals of shrapnel wound to 
the left lower lung.  The service treatment records show 
treatment for bronchitis in August 1968.  After service, 
private treatment records dated from December 1987 to 
February 2000 show treatment for bronchitis.  Advanced 
chronic obstructive pulmonary disease was noted in February 
1991.  A negative VA opinion was provided in February 2000 
but the examiner did not consider the in-service treatment 
for bronchitis.  

An additional factor to be considered is that the Veteran has 
a long history of smoking one to two packs of cigarettes per 
day.  He reportedly started at age 21 and did not quit until 
2003.  Some physicians have attributed his chronic 
obstructive pulmonary disease to his cigarette smoking; in 
February 1991, a private physician indicated that they were 
possibly related; in June 2000, a VA physician found that 
they were most likely related; a November 2006 private 
physician also noted a relationship between the two.  A 
January 2002 VA medical record further noted a strong family 
history of chronic obstructive lung disease.

The Chief of the VA Pulmonary Critical Care Section at a VA 
Medical Center in New Jersey submitted an opinion in January 
2007 that a chest wall injury could be a contributing factor 
to a chronic respiratory disorder.  In January 2008, however, 
he stated that although chest trauma could contribute to lung 
disease, the Veteran's chronic obstructive pulmonary disease 
was unlikely due to his service-connected residuals of 
shrapnel wound and he did not believe this shrapnel injury 
materially contributed to his death.

The Chief of Pulmonary Medicine at a VA Medical Center in New 
York also noted in January 2009 that the Veteran was service-
connected for residuals of injury to the left chest wall from 
a shrapnel injury from his service.  The physician further 
noted that episodes of acute bronchitis as the Veteran 
suffered in 1968 were commonly viral in young patients, but 
rarely led to end-stage chronic obstructive pulmonary 
disease, as seen with the Veteran.  The physician did not 
feel the Veteran's deterioration in function over the years 
was a result of that episode but rather due to smoking.  The 
term bronchitis might refer to bronchospasm and wheezing, 
which might be associated with viral or bacterial infection.  
In smokers, they commonly refer to acute exacerbations of 
chronic obstructive pulmonary disease, which represent flares 
of the disease.  His subsequent episodes of bronchitis were 
more likely due to exacerbations of chronic obstructive 
pulmonary disease.  The average patient with chronic 
obstructive pulmonary disease has two exacerbations per year 
and these are many times due to infectious disease.  The 
Veteran was an active smoker and might have also had some 
occupational exposure to dusts as a mason.  
 
These medical opinions show that the Veteran's chronic 
obstructive pulmonary disease was not related to his 
treatment for bronchitis in service or his service-connected 
residuals of shrapnel wound to the left lung, but that his 
long history of smoking was a significant contributing 
factor.  The record also shows no evidence that the chronic 
obstructive pulmonary disease was related to the service-
connected disabilities of tinnitus, malaria, or hearing loss.

The appellant genuinely believes that the Veteran's service-
connected PTSD and/or residuals of shrapnel wound to the lung 
substantially contributed to his death.  Her factual 
recitation as to the Veteran being afraid to receive 
treatment for his chronic obstructive pulmonary disease is 
accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the appellant cannot provide 
a competent opinion on a matter as complex as the etiology of 
the chronic obstructive pulmonary disease and her views are 
of no probative value.  And, even if her opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinions provided by the medical professionals 
who discussed the factors contributing to the Veteran's 
chronic obstructive pulmonary disease.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for the cause of the Veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


